 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ARIZONA

 In re:                                          Chapter 11
 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          AFFIDAVIT OF MAILING
                Debtor.

 STATE OF ARIZONA              )
                               ) ss.
 County of Maricopa            )

          Melissa Morgan, being first duly sworn upon her oath, deposes and states that she is

 over the age of 21 years, she is employed by the law firm of Allen Barnes & Jones, PLC, and

 that on February 8, 2019, she mailed copies of the following:

          1. Order Setting Emergency Hearing on Debtor’s Expedited Motion for Interim and

              Final Orders (I) Authorizing Debtor to Obtain Post-Petition Secured Financing; (II)

              Granting Security Interests and Liens to Debtor-in-Possession Lender and Related

              Relief [ECF No. 149];

          2. Expedited Motion for Interim and Final Orders (I) Authorizing Debtor to Obtain

              Post-Petition Secured Financing; (II) Granting Security Interests and Liens to

              Debtor-in-Possession Lender and Related Relief [ECF No. 146];

          3. Declaration of Timothy H. Shaffer [ECF No. 150],

 via U.S. First Class Mail to all parties listed on the Debtor’s master mailing list attached hereto

 as Exhibit A.

 ///


 {00151820}
Case 2:18-bk-12041-BKM          Doc 152 Filed 02/11/19 Entered 02/11/19 16:39:32                Desc
                                 Main Document    Page 1 of 8
         DATED: February 11, 2019.


                                       /s/ Melissa Morgan
                                       Melissa Morgan

        SUBSCRIBED AND SWORN TO BEFORE ME this 11th day of February, 2019 by
 Melissa Morgan.

                                       /s/ Sherry Gomez
                                       Notary Public

 My Commission Expires: 03/10/20




 {00151820}                           -2-
Case 2:18-bk-12041-BKM      Doc 152 Filed 02/11/19 Entered 02/11/19 16:39:32   Desc
                             Main Document    Page 2 of 8
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 152 Filed 02/11/19 Entered 02/11/19 16:39:32   Desc
                          Main Document    Page 3 of 8
Label Matrix for local noticing            BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRI   FCA US LLC
0970-2                                     20000 S. MARICOPA ROAD, GATE 3                 STINSON LEONARD STREET LLP
Case 2:18-bk-12041-BKM                     CHANDLER, AZ 85226-5206                        Christopher C. Simpson
District of Arizona                                                                       PHOENIX, AZ 85004
Phoenix
Fri Feb 8 13:10:39 MST 2019
JPMorgan Chase Bank, N.A.                  Sun Valley Marina Development Corporation      The Goodyear Tire & Rubber Company
c/o FOLKS HESS KASS, PLLC                  Osborn Maledon, P.A.                           c/o Jared G. Parker
LARRY O. FOLKS                             2929 N. Central Ave.                           Parker Schwartz, PLLC
1850 N. CENTRAL AVENUE                     Ste. 2100                                      7310 N. 16th Street, Suite 330
SUITE 1140                                 Phoenix, AZ 85012-2793                         Phoenix, AZ 85020-5276
PHOENIX, AZ 85004-4586
UNIFI EQUIPMENT FINANCE, INC               U.S. Bankruptcy Court, Arizona                 2060 Digital Phoenix Hubbard
C/O Moritt Hock and Hamroff LLP            230 North First Avenue, Suite 101              Lockbox #511553
Attn. Leslie A. Berkoff                    Phoenix, AZ 85003-0608                         P.O. Box 511553
400 Garden City Plaza                                                                     Los Angeles CA 90051-8108
Garden City, NY 11530-3327

ACI Air Compressors Inc.                   ADP Screening and Selection Services           AMERICAN EXPRESS TRAVEL RELATED SERVICES COM
1298 E. Delano Drive                       P.O. Box 645177                                INC.
Casa Grande AZ 85122-1136                  Cincinnati OH 45264-5177                       C/O BECKET AND LEE LLP
                                                                                          PO BOX 3001
                                                                                          MALVERN PA 19355-0701

AT&T Mobility                              All Pro Fence Company                          Allied Fire Inc.
P.O. Box 6463                              1055 S. Center Street                          2845 N. Norfolk
Carol Stream IL 60197-6463                 Mesa AZ 85210-3601                             Mesa AZ 85215-1139



Allied Gases & Welding Supplies, Inc.      Alsco Inc.                                     Amazon
945 E. Curry Road                          4707 W. Camelback Road                         P.O. Box #530958
Tempe AZ 85281-1905                        Phoenix AZ 85031-1413                          Atlanta GA 30353-0958



American Airlines Business Card Services   American Express                               Appia Communications, Inc.
P.O. Box 23066                             P.O. Box 981535                                Dept CH 17329
Columbus GA 31902-3066                     El Paso TX 79998-1535                          Palatine IL 60055-7329



Arizona Business Bank                      Arizona Rubber Co.                             Arlington Street Investments
Cardmember Services                        2939 N. 31st Ave                               c/o James Cross, Esq.
P.O. Box 790408                            Phoenix AZ 85017-5483                          Cross Law Firm, PLC
Saint Louis MO 63179-0408                                                                 1850 N. Central Ave., Suite 1150
                                                                                          Phoenix, AZ 85004-4512

BP Lubricants USA Inc.                     Bancorp Bank                                   Blaze Cone Company Inc.
P.O. BOx 409383                            Attn: Lease Payment Center                     4929 SE 17th Ave
Atlanta GA 30384-9383                      P.O. Box 140733                                Portland OR 97202
                                           Orlando FL 32814-0733


Blue Cross Blue Shield                     CRAIN COMMUNICATIONS INC                       Cereus Graphics
P.O. Box 52563                             ATTN LEGAL DEPT                                2950-2 E. Broadway Road
Phoenix AZ 85072-2563                      1155 GRATIOT AVENUE                            Phoenix AZ 85040-0705
                                           DETROIT MI 48207-2732
              Case 2:18-bk-12041-BKM       Doc 152 Filed 02/11/19 Entered 02/11/19 16:39:32                       Desc
                                            Main Document    Page 4 of 8
Chase Bank                             Chase Cardmember Services                            Clifton Larson Allen LLP
P.O. Box 78039                         P.O. Box 94014                                       P.O. Box 31001-2433
Phoenix AZ 85062-8039                  Palatine IL 60094-4014                               Pasadena CA 91110-2433



Competition Engineering, Inc.          Copperpoint Mutual                                   Crain Communications Inc.
3442 E. Wood Street                    P.O. Box 33049                                       29588 Network Place
Phoenix AZ 85040-1833                  Phoenix AZ 85067-3049                                Chicago IL 60673-1295



Creative Hands Cuisine                 Davis Vision                                         Dig-Phoenix
3035 N. Maple Street, #1               HM Life Insurance Company                            P.O. Box 730824
Mesa AZ 85215-1127                     P.O. Box 382038                                      Dallas TX 75373-0824
                                       Pittsburgh PA 15251-8038


DirecTv                                Document Technologies                                Docusign Inc.
P.O. Box 5007                          1350 W. 23rd Street                                  Dept. 3428
Carol Stream IL 60197-5007             Tempe AZ 85282-1837                                  P.O. Box 3428
                                                                                            Dallas TX 75312-3428


FedEx                                  FedEx Office                                         Ferrari Club of America
P.O. Box 7221                          Customer Admin Services                              Attn: Michael Salemi, Advertising Mgr
Pasadena CA 91109-7321                 P.O. Box 672085                                      21129 Chase Drive
                                       Dallas TX 75267-2085                                 Novi TX 78375-4751


Firedrum Internet Marketing            Firefly Graphics Inc.                                First Call Auto Parts for Professionals
9903 E. Bell Road, Suite 120           734 W. Main Street                                   P.O. Box 9464
Scottsdale AZ 85260-2159               Mesa AZ 85201-7207                                   Springfield MO 65801-9464



Gila River Indian Community            Goodyear                                             Grainger
Utility Authority                      200 Innovation Way                                   P.O. Box 419267
6636 W. Sundust Rd. Box 5091           Akron OH 44306                                       Kansas City MO 64141-6267
Chandler AZ 85226-5150


Hoerr Racing Products                  Home Depot Credit Card Services                      (p)CITIBANK
9804 W. Primrose Lane                  P.O. Box 9001043                                     PO BOX 790034
Edwards IL 61528-9306                  Louisville KY 40290-1043                             ST LOUIS MO 63179-0034



Hunter Svc LLC                         Ice King                                             Icostore LLC
19865 E. Willow Drive                  5925 W. Van Buren STreet                             1850 W. Drake Drive
Queen Creek AZ 85142-9431              Phoenix AZ 85043-3516                                Tempe AZ 85283-4303



Internal Revenue Service               JPMorgan Chase Bank, N.A.                         JPMorgan Chase Bnk, NA
P.O. Box 7346                          Collateral Management Small Business              c/o Larry O. Folks
Philadelphia, PA 19101-7346            P.O. Box 33035                                    Folks Hess Kass, PLLC
                                       Louisville KY 40232-3035                          1850 N. Central Ave., Suite 1140
              Case 2:18-bk-12041-BKM   Doc 152 Filed 02/11/19                            Phoenix,16:39:32
                                                                              Entered 02/11/19    AZ 85004-4586 Desc
                                        Main Document    Page 5 of 8
Jordak                                      KANS AZ LLC DBA PLANET SUB            Kimball Midwest
P.O. Box 461904                             LYNETTE OGLESBY                       Dept L-2780
Escondido CA 92046-1904                     1920 W GERMANN RD STE 1               Columbus OH 43260-2780
                                            CHANDLER AZ 85286-8452


Kneaders Bakery and Cafe                    Lamar Companies                       Metlife
871 South Auto Mall Drive                   P.O. Box 96030                        P.O. Box 804466
American Fork UT 84003-2425                 Baton Rouge LA 70896-9030             Kansas City MO 64180-3323



Mobile Wheel Restoration                    Moses Smith Racing                    Moses Smith Racing LLC
dba Mobile Wheel Repair                     9016 Performance Court                c/o Michelle E. Shriro
12605 W. Indianola Avenue                   Cresson TX 76035-4360                 Singer & Levick PC
Avondale AZ 85392-6328                                                            16200 Addison Road, Suite 140
                                                                                  Addison, TX 75001-5377

Neopost                                     O’Reilly Auto Parts                   OEI Design
Neofunds                                    P.O. Box 9464                         7120 E. Indian School Road
P.O.Box 6813                                Springfield MO 65801-9464             Scottsdale AZ 85251-3855
Carol Stream IL 60197-6813


Oakley                                      Philadelphia Insurance Co.            Planet Sub
P.O. Box 740964                             P.O. Box 70251                        1920 W. Germann Road, Suite 1
Los Angeles CA 90074-0964                   Philadelphia PA 19176-0251            Chandler AZ 85286-8452



Printing Specialists                        (p)PRO AUTO SPORTS                    Racer Media & Marketing Inc.
1929 E. 5th Street                          315 S ALMA SCHOOL RD                  17030 Red Hill Avenue
Tempe AZ 85281-2952                         MESA AZ 85210-1012                    Irvine CA 92614-5626



Red Guitar Advertising                      Regents Capital Corporation           Robert and Patricia Bondurant
26724 IRON CANYON RD                        3200 Bristol Street, Suite 400        c/o TIFFANY & BOSCO, P.A
SANTA CLARITA CA 91387-4813                 Costa Mesa CA 92626-1800              CAMELBACK ESPLANADE II, SEVENTH FLOOR
                                                                                  2525 E CAMELBACK RD
                                                                                  PHOENIX, AZ 85016-4237

S&S Paving and Construction, Inc.           Safety-Kleen Systems, Inc.            Semple, Marchal & Cooper, LLP
3401 E. Illini Street                       P.O. Box 7170                         2700 N. Central Avenue, 9th Floor
Phoenix AZ 85040-1838                       Pasadena CA 91109-7170                Phoenix AZ 85004-1147



Shell Small Business                        Shred-It USA                          Society’s Air LLC
P.O.Box 78012                               28883 Network Place                   41256 W. Rio Bravo Dr.
Phoenix AZ 85062-8012                       Chicago IL 60673-1288                 Maricopa AZ 85138-9540



Sun Marina Valley Development Corporation   Sun Valley Marina Development Corp.   TLC Equipment Service
c/o Warren J. Stapleton                     P.O. Box 5090                         25664 N. 71st Drive
Osborn Maledon, P.A.                        Chandler AZ 85226                     Peoria AZ 85383-7174
2929 N. Central Ave., Ste. 2100
Phoenix, AZ 85012-2793
              Case 2:18-bk-12041-BKM        Doc 152 Filed 02/11/19 Entered 02/11/19 16:39:32               Desc
                                             Main Document    Page 6 of 8
TRC Auto Glass, LLC                                   Taylor Race Engineering LLC                          Tempe Dodge Chrysler Jeep Ram Kia
P.O. Box 9416                                         2010 AVenue G, Suite 914                             7975 S. Autoplex Loop
Surprise AZ 85374-0140                                Plano TX 75074                                       Tempe AZ 85284-1023



Thomas Printworks                                     Time Piece Public Relations, Inc.                    Tire Equipment Service
P.O. Box 740967                                       3201 Skylane, #116                                   4002 E. Elwood Street, Suite 4
Dallas TX 75374-0967                                  Carrollton TX 75006-2501                             Phoenix AZ 85040-0906



U.S. TRUSTEE                                          Uline                                                UniFi Equipment Finance, Inc.
OFFICE OF THE U.S. TRUSTEE                            P.O. Box 88741                                       3893 Research Park Drive
230 NORTH FIRST AVENUE                                Chicago IL 60680-1741                                Ann Arbor MI 48108-2217
SUITE 204
PHOENIX, AZ 85003-1725

Unifi Equipment Finance                               Unifi Equipment   Finance, Inc                       United Pet Care, LLC
P.O. Box 1689                                         c/o Moritt Hock   and Hamroff LLP                    6232 N. 7th Street, Suite 202
Ann Arbor MI 48106-1689                               400 Garden City   Plaza                              Phoenix AZ 85014-1852
                                                      Garden City, NY   11530-3327
                                                      Attn: Leslie A.   Berkoff, Esq.

Unum Life Insurance Co of America                     Vintage Motorsports Inc.                             Waxie Sanitary Supply
P.O. Box 403748                                       8712 E. Via De Commercio                             P.O. Box 748802
Atlanta GA 30384-3748                                 Scottsdale AZ 85258-3362                             Los Angeles CA 90074-8802



Wells Fargo Financial Leasing, Inc.                   Wells Fargo Financial Leasing, Inc.                  Wells Fargo Vendor Financial Services, L
800 Walnut Street                                     800 Walnut Street, MAC N0005-044                     P.O. Box 35701
MAC F005-055                                          Des Moines IA 50309-3891                             Billings MT 59107-5701
Des Moines, IA 50309-3605


Western States Petroleum, Inc.                        Westwood Professional Services, Inc.                 Whirlwind Golf Club
450 S. 15th Avenue                                    P.O. Box 856650                                      5692 W. North Loop Road
Phoenix AZ 85007-3398                                 Minneapolis MN 55485-6650                            Chandler AZ 85226-5268



Yess                                                  HILARY L BARNES                                      PHILIP J GILES
168 W. 12th Place                                     ALLEN BARNES & JONES, PLC                            Allen Barnes & Jones, PLC
Tempe AZ 85281                                        1850 N. CENTRAL AVE., SUITE 1150                      1850 N. Central Avenue, Suite 1150
                                                      PHOENIX, AZ 85004-4512                               Phoenix, AZ 85004-4512


Patricia Bondurant                                    Robert Bondurant
c/o TIFFANY & BOSCO, P.A                              c/o TIFFANY & BOSCO, P.A
CAMELBACK ESPLANADE II, SEVENTH FLOOR                 CAMELBACK ESPLANADE II, SEVENTH FLOOR
2525 E CAMELBACK RD                                   2525 E CAMELBACK RD
PHOENIX, AZ 85016-4237                                PHOENIX, AZ 85016-4237



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
              Case 2:18-bk-12041-BKM                 Doc 152 Filed 02/11/19 Entered 02/11/19 16:39:32                            Desc
                                                      Main Document    Page 7 of 8
Home Depot Credit Card Services                      Pro Auto Sports
c/o Citicards Private Label                          315 S. Alma School Road
P.O. Box 20483                                       Mesa AZ 85210
Kansas City MO 64195




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Arlington Street Investments                      (u)Moses Smith Racing LLC                            (u)Semple Marcal Cooper PLC
                                                                                                          2700 N Central Ave
                                                                                                          9th Floor
                                                                                                          Phoenix


End of Label Matrix
Mailable recipients   115
Bypassed recipients     3
Total                 118




              Case 2:18-bk-12041-BKM                Doc 152 Filed 02/11/19 Entered 02/11/19 16:39:32                            Desc
                                                     Main Document    Page 8 of 8
